Title: From Thomas Jefferson to Parent, 22 January 1789
From: Jefferson, Thomas
To: Parent (Parant), M.



à Paris ce 22me. Janvier 1789

Il y a quelques semaines, Monsieur, que j’ai souhaité de vous demander une envoye de vin de Meursault. Mais la saison a eté si rude que j’ai pensé qu’il seroit mieux d’en attendre l’adoucissement. C’a tardé à arriver de sorte que je m’en trouve actuellement dans un besoin pressant. Je vous prie donc, Monsieur, de m’envoyer au plutot deux cens cinquante bouteilles de vin, goutte d’or de Meursault. Je me suis si fait à celui de Monsieur Bachey de 1784. que s’il en a encore je le prefererois. S’il n’en a pas, vous aurez la bonté de me procurer de ce qu’il y a de mieux de cette espece de vin. Je me fie à vous toujours pour la qualité, et que le prix soit ce qu’il doit être, toujours pourtant regardant la qualité plus que le prix.  Vous aurez la bonté de m’annoncer la voiture qui en sera chargé quelques jours avant son arrivée, et de me nommer la porte de Paris par où elle entrera, afin que j’y depose le passeport chez les Commis de douane de la porte. Vous instruirez aussi le voiturier de demander au commis la libre entrée de mes vins, envertu du passeport dont ils seront premunis. Votre ordre pour le montant sera payé comme d’usage entre nous. Je suis Monsieur avec beaucoup d’attachement votre tres humble et tres obeissant serviteur

Th: Jefferson

